Proceeding pursuant to CPLR article 78 transferred to this court by order of the Supreme Court, New York County (Myriam Altman, J.), entered July 5, 1988, to review a determination of the respondent Police Commissioner dated December 23, 1987, which dismissed petitioner from employment as a police officer in the City of New York Police Department, is unanimously dismissed and the determination confirmed, without costs and disbursements.
Petitioner was an undercover narcotics officer charged with misappropriating $20 in prerecorded buy money and falsely recording the purchase price of an undercover buy.
Respondent’s determination was supported by substantial evidence and was rationally based. (CPLR 7803 [4]; Matter of Pell v Board of Educ., 34 NY2d 222, 230 [1974].) It is well established that the Hearing Officer is in a unique and advantageous position to assess issues of credibility and therefore the court will not substitute its judgment for that of a Hearing Officer if conflicting testimony exists. Nor do the facts in this case indicate that "the punishment is so disproportionate to the offense as to be shocking to one’s sense of fairness” so as to warrant disturbing the respondent Commissioner’s exercise of his reasonable discretion (Matter of Pell v Board of Educ., supra, at 237). Concur—Murphy, P. J., Sullivan, Ross, Rosenberger and Ellerin, JJ.